DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Status of claims
Claims 1, 5-12, 14-19 as amended and new claim 20 as filed on 1/04/2021 are pending. 
Claims 1, 5-9 and 19 as amended and new claim 20 as filed on 1/04/2021 are under examination in the instant office action.
Claims 10-12 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2018.
Claim Rejections - 35 USC § 112
Indefinite
Claims 1, 5-9 and 19 as amended and new claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 as amended are rendered indefinite by the phrase “a source of chitinase enzyme”. It is unclear as claimed what else would be “a source of chitinase enzyme” besides Bacillus chitinosporus. The scope of the claimed phrase “a source of Bacillus chitinosporus. A broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. MPEP 2173.05(c).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5-9, and 19 as amended remain/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cody R.M (Current Microbiology 1989, 19(4), 201-205; STN Caplus abstract accession number 1989:591123). 
The cited reference by Cody teaches that a representative of bacterial species Bacillus chitinosporus demonstrated a highest chitinolytic activity when was tested in the presence of chitin (see abstract; see table 1 on page 202). The cited reference by Cody explicitly acknowledges that while chitinolytic activities of Bacillus strains obtained from microbial collections were variable (17 positive of total 52; see abstract), the 70% of  Bacillus isolates from the soil enriched in chitin were chitinolytic (see abstract); and the chitin-enriched soil isolates demonstrated highest chitinolytic activity (table 1 on page 203).
Thus, the cited reference discloses a composition comprising same components as required for the claimed product including: 1) Bacillus chitinosporus with chitinase activity; and 2) chitin. The bacterial strain is present in the compositions in amounts 108 
The cited composition has the same components in the same amounts as the claimed composition; and, thus, the cited composition inherently has the same effects in minimizing plant disease and inhibiting nematodes as intended for the claimed composition. 
Thus, the cited reference by Cody anticipates the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 19 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,288,488 (Backman et al) and Cody R.M. (Current Microbiology 1989, 19(4), 201-205; STN Caplus abstract accession number 1989:591123). 
The cited US 5,288,488 (Backman et al) discloses an agricultural product for minimizing plant disease and inhibiting nematodes (entire document including col. 6, lines 60-62), wherein the product comprises (see col.18, lines 44-45): 1) a biological control agent which is a microbial agent  such as Bacillus strain with chitinase activity Bacillus. The chitinolytic bacterial strain Bacillus is present in the compositions in amounts 108 CFU/ml (col. 24, line 1). Chitin amount is about 0.5% in the composition (col.17, line 40) or 1% (col. 23, line 57); and it could be modified to some higher contents (col.17, lines 43-46). The composition is in a liquid form (col.17, lines 38-45) or in a form of a soluble powder (col. 17, lines 48).
 In particular, the selected Bacillus strain with chitinase activity is Bacillus cereus. The cited US 5,288,488 (Backman et al) is silent about the use of Bacillus chitinosporus as a Bacillus strain with chitinase activity. But it clearly teaches selection of species with chitinolytic activity.
The prior art teaches that Bacillus chitinosporus has chitinase activity as evidenced by the cited reference by Coody et al (see abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to substitute Bacillus chitinosporus for Bacillus cereus in the plant protecting and nematocidal composition of the cited US 5,288,488 (Backman et al) with a reasonable expectation of success in providing a product with plant protecting and nematocidal effects because the cited US 5,288,488 (Backman et al) clearly teaches the use of species with chitinolytic activity and because Bacillus chitinosporus is characterized by high chitinolytic activity as evidenced by the cited prior art. This is a substitution of equivalents. 
prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1, 5-9 and 19 as amended and new claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,288,488 (Backman et al) and Cody R.M. (Current Microbiology 1989, 19(4), 201-205; STN Caplus abstract accession number 1989:591123) as applied to claims 1, 5-9 and 19 above, and further in view of US 6,423,310 (Wilson et al) and US 9,433,214 (Hellwege et al). 
The cited US 5,288,488 (Backman et al) and Cody R.M. as above. 
The cited references US 5,288,488 (Backman et al) and Cody R.M disclose the use or incorporation of chitin into composition with chitinolytic Bacillus including Bacillus chitinosporus. But they are silent about chitosan acetate. 
But it is well known in the art to use chitosan acetate in plant beneficial compositions together with a microbial biological control agent; for example: see US 6,423,310 (Wilson et al) at col. 2, lines 45-60. The prior art, for example: US 9,433,214 (Hellwege et al), teaches and suggests incorporation of Bacillus chitinosporus (col.6, line 48; col. 10, line 5) as a biocontrol agent (col. 5, line 42-45) together with   chitin/chitosan (col. 8, line 27; col. 15, line 49) into compositions for reducing plant damages caused by nematodes (abstract). 
Bacillus including Bacillus chitinosporus with a reasonable expectation of success in providing a product with plant protecting and nematocidal effects because chitosan acetate has been known and used in plant beneficial compositions together with a microbial biological control agent {US 6,423,310 (Wilson et al)} and because prior art teaches and suggests incorporation of Bacillus chitinosporus as a biocontrol agent together with various chitin/chitosan materials into compositions for reducing plant damages caused by pathogens and nematodes {US 9,433,214 (Hellwege et al)}.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-9 and 19 as amended and new claim 20 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or product of nature without significantly more. 
Bacillus chitinosporus strain with chitinase activity; and 2) chitin/chitosan substrate. 
Both components are naturally occurring products; and their combination is a simple combination of two naturally occurring products that are not markedly different from naturally occurring counterparts in their natural state. Bacillus or Bacillus chitinosporus are present or found in nature or in soil or on plants, wherein chitin is also present as a natural polysaccharide of fungi and of nematodes egg shells. For example: see US 5,288,488 (Backman et al) at col. 11, lines 38-41. Natural environment or natural samples such as soils enriched in chitin substrates provide for preferential growth and dominance of chitinolytic and the chitin-enriched soil bacterial isolates demonstrate highest chitinolytic activity (See Cody abstract and table 1 on page 203).
This judicial exception is not integrated into a practical application because the claimed product is nothing more than an attempt to generally link the product of nature to a particular technological environment.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because amounts of components and liquid or dry forms are not markedly different from naturally occurring dry or liquid state of these components and cell counts in bacterial micro-colonies. 

Response to Arguments
Applicant's arguments filed on 1/04/2021 have been fully considered but they are not all found persuasive.
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 5,288,488 (Backman et al) has been withdrawn because the cited document describe incorporation of Bacillus cereus but not Bacillus chitinosporus into plant beneficial composition together with chitin. 
With regard to claim rejection under 35 U.S.C. 101 Applicant argues (response pages 8-9) that a claimed combination of 2 natural components is “significantly more than the judicial exception” or markedly different from a simple mixture because Bacillus and chitin together provides for higher concentration and/or production of chitinase enzymes over their uses alone. 
This argument is not persuasive because Bacillus with chitinolytic activity produces and provides for higher concentration of chitinase in the presence when of chitin as substrate for growth. Chitin alone would not produce enzyme because it is not a living matter. Bacillus alone would not produce enzymes in the absence of substrates for growth. The claimed components Bacillus or Bacillus chitinosporus are present or found in nature or in soil or on plants, wherein chitin is also present as a natural polysaccharide of fungal organisms; for example: see US 5,288,488 (Backman et al) at col. 11, lines 38-41. Bacillus and chitin are present or found together in nature or in soil or on plants. Thus, combination as claimed is a combination of natural components that are not markedly different from naturally occurring counterparts. 
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by Cody R.M  Applicant argues that the cited document discloses an assay for chitinolytic activity rather than a composition with 2 components as claimed (response pages 13-14).  
Bacillus chitinosporus having chitinolytic activity and chitin) as claimed in the same concentrations as claimed.
With regard to claim rejection under 35 USC § 103 applicants argue (response pages 14-15) that there is no suggestion to combine references. However, the cited references are in the same field of endeavor (such as compositions with chitinolytic bacteria and chitin/chitosan materials) and they seek to solve the same problems as the instant application and claims (such as to provide for beneficial composition with bacteria having high and/or enhanced chitinase activity as intended to control plant pathogens including nematodes), and one of skill in the art is free to select components available in the prior art, In re Winslow, 151 USPQ 48 (CCPA, 1966).
Contents of Declaration by Marc Lajeunesse filed on 6/28/2020 has been revisited. The results presented in table 3 on page demonstrate that chitinolytic bacteria Bacillus chitinosporus produces more chitinase enzyme in the presence of chitin than without chitin. This showing appears to be an obvious fact; and it is the prior art recognized effect. For example: the cited reference by Cody explicitly teaches that soils enriched in chitin provided for isolation of chitinolytic bacterial isolates (see abstract); and the chitin-enriched soil isolates demonstrated the highest chitinolytic activity relatively to bacterial isolates derived from laboratory collections (table 1 on page 203).
Upon review of specification it appears that Applicant isolated a new strain of Bacillus chitinosporus var. 101 over a commercial strain ATCC 19986 (page 11, par. 0034). Bacillus chitinosporus var. 101 was specially selected, assayed and found beneficial as disclosed in specification. It is unclear what strains were tested as 
No claims are allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
	March 17, 2021
/VERA AFREMOVA/Primary Examiner, Art Unit 1653